As filed with the Securities and Exchange Commission on August 12, 2010 Securities Act File No.333-157217 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,DC 20549 FormN-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 4 KEATING CAPITAL, INC. (Exact name of registrant as specified in charter) 5arkway, Suite 1000 Greenwood Village, CO 80111 (720) 889-0139 (Address and telephone number, including area code, of principal executive offices) Timothy J. Keating President and Chief Executive Officer 5arkway, Suite 1000 Greenwood Village, CO 80111 (Name and address of agent for service) COPIES TO: Cynthia M. Krus, Esq. John J. Mahon, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, DC 20004-2415 Tel: (202) 383-0100 Fax: (202) 637-3593 Approximate date of proposed public offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule415 under the Securities Act of 1933, as amended, other than securities offered in connection with a dividend reinvestment plan, check the following box. x It is proposed that this filing will become effective (check appropriate box):o when declared effective pursuant to section8(c). If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment registration statement. o This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is. EXPLANATORY NOTE This Post-Effective Amendment No.4 to the Registration Statement on Form N-2 (File No. 333-157217) is being filed pursuant to Rule 462(d) under the Securities Act of 1933, as amended (the “Securities Act”), solely for the purpose of adding additional exhibits to such Registration Statement.Accordingly, this Post-Effective Amendment No.4 consists only of a facing page, this explanatory note, and PartC of the Registration Statement on Form N-2. This Post-Effective Amendment No.4 does not change the form of prospectus declared effective on May 26, 2010. As permitted by Rule462(d), this Post-Effective Amendment No.4 shall become effective upon filing with the SEC. PARTC— Other Information Item25.Financial Statements and Exhibits Financial Statements The following financial statements of Keating Capital, Inc. (the “Registrant” or the “Company”) are included in PartA of this registration statement: PAGE Report of Independent Registered Public Accounting Firm F-2 Statements of Assets and Liabilities as of December 31, 2009 and December 31, 2008 F-3 Statement of Operations for the year ended December 31, 2009 and for the period from May 9, 2008(Inception to December 31, 2008 F-4 Statement of Changes in Net Assets for the year ended December 31, 2009 and for the period from May 9, 2008 Inception) to December 31, 2008 F-5 Statement of Cash Flows for the year ended December 31, 2009 and for the period from May 9, 2008(Inception) to December 31, 2008 F-6 Schedule of Investments as of December 31, 2009 and December 31, 2008 F-7 Financial Highlights for the year ended December 31, 2009 and for the period from May 9, 2008(Inception) to December 31, 2008 F-8 Notes to Financial Statements F-9 Statements of Assets and Liabilities as of March 31, 2010 (unaudited) and December 31, 2009 F-19 Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) F-20 Statements of Changes in Net Assets for the three months ended March 31, 2010 and 2009 (unaudited) F-21 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) F-22 Schedules of Investments as of March 31, 2010 (unaudited) and December 31, 2009 F-23 Financial Highlights for the three months ended March 31, 2010 and 2009 (unaudited) F-24 Notes to Financial Statements (unaudited) F-25 C-1 (2)Exhibits (a)(1) Amended and Restated Articles of Incorporation of the Registrant (Incorporated by reference to the Registrant’s Post-Effective Amendment No.1 to the Registration Statement on Form N-2 (file No. 333-157217), filed on April 21, 2010) (a)(2) Articles of Amendment (Incorporated by reference to the Registrant’s Post-Effective Amendment No.3 to the Registration Statement on Form N-2 (file No. 333-157217), filed on May 27, 2010) (b)(1) Amended and Restated Bylaws of the Registrant (Incorporated by reference to the Registrant’s Current Report on Form 8-K (File No. 0-53504), filed on April 23, 2009) (b)(2) Amendment to the Bylaws of the Registrant (filed herewith) (d)(1) Form of Share Certificate (Incorporated by reference to Registrant’s Annual Report on Form 10-K(File No. 000-535041) filed on March 9, 2009) (d)(2) Form of Subscription Agreement (Included in the prospectus as AppendixA and incorporated herein by reference) (e) Amended and Restated Dividend Reinvestment Plan (Incorporated by reference to the Registrant’s Post-Effective Amendment No.2 to the Registration Statement on Form N-2 (file No. 333-157217), filed on May 21, 2010) (g) Form of Amended and Restated Investment Advisory and Administrative Services Agreement between Registrant and Keating Investments, LLC (Incorporated by reference to Amendment No. 2 to the Registrant’s Registration Statement on Form N-2 (File No. 333-157217), filed on June 5, 2009) (h) Form of Dealer Manager Agreement (Incorporated by reference to Amendment No. 1 to the Registrant’s Registration Statement on Form N-2 (File No. 333-157217), filed on April 30, 2009) (j) Custody Agreement between Registrant and Steele Street Bank & Trust, Denver (Incorporated by reference to the Registrant’s Registration Statement on Form 10 (File No. 0-53504), filed on November 20, 2008) (k)(1) Form of Escrow Agreement between Registrant and UMB Bank, N.A. (Incorporated by reference to Amendment No. 1 to the Registrant’s Registration Statement on Form N-2 (File No. 333-157217), filed on April 30, 2009) (k)(2) Trademark License Agreement between Registrant and Keating Investments, LLC (Incorporated by reference to the Registrant’s Registration Statement on Form 10 (File No. 0-53504), filed on November 20, 2008) (k)(3) Form of Indemnification Agreement for Directors (Incorporated by reference to Amendment No. 2 to the Registrant’s Registration Statement on Form N-2 (File No. 333-157217), filed on June 5, 2009) (l) Opinion of Sutherland Asbill & Brennan LLP (Incorporated by reference to Amendment No. 2 to the Registrant’s Registration Statement on Form N-2 (File No. 333-157217), filed on June 5, 2009) (n)(1) Consent of Sutherland Asbill & Brennan LLP (incorporated by reference to exhibit l hereto) (n)(2) Consent of Grant Thornton LLP (Incorporated by reference to the Registrant’s Post-Effective Amendment No.2 to the Registration Statement on Form N-2 (file No. 333-157217), filed on May 21, 2010) (r) Code of Ethics (Incorporated by reference to the Registrant’s Registration Statement on Form N-2 (File No. 333-157217), filed on February 10, 2009) Item26.Marketing Arrangements The information contained under the heading “Plan of Distribution” in this registration statement is incorporated herein by reference. Item27.Other Expenses of Issuance and Distribution SEC registration fee $ FINRA filing fee $ Blue Sky expenses $ Advertising and sales literature $ Accounting fees and expenses $ Legal fees and expenses $ Printing and engraving $ Seminars $ Miscellaneous fees and expenses $ Total $ The amounts set forth above, except for the SEC and FINRA fees, are in each case estimated and assume that we sell all of the shares being registered by this registration statement. All of the expenses set forth above shall be borne by the Registrant. C-2 Item28.Persons Controlled by or Under Common Control None. Item29.Number of Holders of Securities The following table sets forth the number of record holders of the Registrant’s common stock at August 11, 2010. Title of Class Numberof RecordHolders Common stock, $0.001par value Item30.Indemnification Limitation on Liability Our charter limits the personal liability of our directors and officers to the corporation or its stockholders for monetary damages. Maryland law permits a Maryland corporation to include in its charter a provision limiting the liability of its directors and officers to the corporation and its stockholders for money damages except for liability resulting from: (i) actual receipt of an improper benefit or profit in money, property or services; or (ii) active and deliberate dishonesty established by a final judgment and which is material to the cause of action. Our charter contains a provision which limits directors’ and officers’ liability to the maximum extent permitted by Maryland law, subject to the requirements of the 1940 Act and the Omnibus Guidelines published by the North American Securities Administrators Association. In addition, we have obtained director’s and officer’s liability insurance. Indemnification Under the Maryland General Corporation Law, a Maryland corporation may indemnify its directors, officers and certain other parties against judgments, penalties, fines, settlements and reasonable expenses actually incurred by them in connection with any proceeding to which they may be made a party by reason of their service to the corporation or at its request, unless it is established that the act or omission of the indemnified party was material to the matter giving rise to the proceeding and (i) the act or omission was committed in bad faith or was the result of active and deliberate dishonesty, or (ii) in the case of any criminal proceeding, the indemnified party had reasonable cause to believe that the act or omission was unlawful. Maryland law does not permit indemnification in respect of any proceeding in which the party seeking indemnification shall have been adjudged to be liable to the corporation. Further, a party may not be indemnified for a proceeding brought by that party against the corporation, except (i) for a proceeding brought to enforce indemnification or (ii) if the charter or bylaws, a resolution of the Board of Directors or an agreement approved by the Board of Directors to which the corporation is a party expressly provides otherwise. Pursuant to our charter and bylaws, we are obligated to indemnify any present or former director or officer, and certain other individuals, from and against any claim or liability to which that person may become subject or which, that person may incur by reason of his status as a present or former director or officer or other role on our behalf, only if all of the following conditions are met: (i) we have determined, in good faith, that the course of conduct which caused the loss or liability was in the Company’s best interest; (ii) the indemnitee was acting on behalf of or performing services for the Company; (iii) the indemnitee’s liability or loss was not the result of the indemnitee’s negligence or misconduct, in the case of directors and officers who are affiliates of Keating Capital, Inc., and gross negligence or willful misconduct for independent directors of the Company; and (iv) such indemnification or agreement to hold harmless is recoverable only out of the Company’s net assets and not from that of a stockholder. C-3 Furthermore, under our charter and bylaws, any director, officer, or any other individual, shall not be indemnified for any losses, liabilities or expenses arising from or out of an alleged violation of federal or state securities laws unless one or more of the following conditions are met: (i) there has been a successful adjudication on the merits of each count involving alleged securities law violations as to the particular indemnitee; (ii) such claims have been dismissed with prejudice on the merits by a court of competent jurisdiction as to the particular indemnitee; or (iii) a court of competent jurisdiction approves a settlement of the claims against a particular indemnitee and finds that indemnification of the settlement and related costs should be made, and the court of law considering the request for indemnification has been advised of the position of the Securities an Exchange Commission and the published position of any state securities regulatory authority in which securities of the Company were offered or sold as to indemnification for violations of securities laws. Under our charter and bylaws, the Company may not incur the cost of that portion of liability insurance which insures the indemnitee for any liability as to which the indemnitee is prohibited from being indemnified under our charter and bylaws. Under our charter and bylaws, the advancement of Company funds to an indemnitee or its affiliates for legal expenses and other costs incurred as a result of any legal action for which the indemnification is being sought is permissible only if all the following conditions are satisfied: (i) the legal action relates to acts or omissions with respect to the performance of duties or services on behalf of the Company; (ii) the legal action is initiated by a third party who is not a stockholder, or the legal action is initiated by a stockholder and a court of competent jurisdiction specifically approves of such advancement; and (iii) the indemnitee or its affiliates undertake to repay the advanced funds to the Company, together with the applicable legal rate of interest thereon, in cases in which such indemnitee is found not to be entitled to indemnification. Indemnification may reduce the legal remedies available to us and our stockholders against the indemnified individuals. The aforementioned charter and bylaw provisions do not reduce the exposure of directors and officers to liability under federal or state securities laws, nor do they limit a stockholder’s ability to obtain injunctive relief or other equitable remedies for a violation of a director’s or an officer’s duties to us or our stockholders, although the equitable remedies may not be an effective remedy in some circumstances. Item31.Business and Other Connections of Investment Advisers A description of any other business, profession, vocation, or employment of a substantial nature in which Keating Investments, and each managing director, director or executive officer of the Adviser, is or has been during the past two fiscal years, engaged in for his own account or in the capacity of director, officer, employee, partner or trustee, is set forth in PartA of this registration statement in the sections entitled “Management” and Executive Officers and “Investment Advisory and Administrative Services Agreement.” Additional information regarding Keating Investments and its officers and directors is set forth in its FormADV, as filed with the Securities and Exchange Commission (SEC File No.801-67305), and is incorporated herein by reference. Item32.Location of Accountsand Records All accounts, books and other documents required to be maintained by Section31(a) of the Investment Company Act of 1940, and the rules thereunder are maintained at the offices of: the Registrant, Keating Capital, Inc., 5arkway, Suite 1000, Greenwood Village, Colorado 80111; the Transfer Agent,DST Systems, Inc., 1055 Broadway, Seventh Floor, Kansas City, MO 64105; the Custodian,Steele Street Bank & Trust, 55 Adams Street, Denver, CO, 80206; and the investment adviser, Keating Investments, LLC, 5arkway, Suite 1000, Greenwood Village, CO 80111. C-4 Item33.Management Services Not Applicable. Item34.Undertakings We hereby undertake: to suspend the offering of shares until the prospectus is amended if (i)subsequent to the effective date of this registration statement, our net asset value declines more than ten percent from our net asset value as of the effective date of this registration statement, or (ii)our net asset value increases to an amount greater than our net proceeds as stated in the prospectus; to file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement (i) to include any prospectus required by Section10(a)(3) of the Securities Act of 1933; (ii) to reflect in the prospectus any facts or events after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement. that, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of those securities at that time shall be deemed to be the initial bona fide offering thereof; to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering; and that, for the purpose of determining liability under the Securities Act of 1933 to any purchaser, if the Registrant is subject to Rule430C [17 CFR 230.430C]: Each prospectus filed pursuant to Rule497(b), (c), (d)or (e)under the Securities Act of 1933 [17 CFR 230.497(b), (c), (d)or (e)] as part of a registration statement relating to an offering, other than prospectuses filed in reliance on Rule430A under the Securities Act of 1933 [17 CFR 230.430A], shall be deemed to be part of and included in the registration statement as of the date it is first used after effectiveness. Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such first use, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such date of first use; and that for the purpose of determining liability of the Registrant under the Securities Act of 1933 to any purchaser in the initial distribution of securities, the undersigned Registrant undertakes that in a primary offering of securities of the undersigned Registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned Registrant will be a seller to the purchaser and will be considered to offer or sell such securities to the purchaser (i) any preliminary prospectus or prospectus of the undersigned Registrant relating to the offering required to be filed pursuant to Rule 497 under the Securities Act of 1933 [17 CFR 230.497]; (ii) the portion of any advertisement pursuant to Rule 482 under the Securities Act of 1933 [17 CFR 230.482] relating to the offering containing material information about the undersigned Registrant or its securities provided by or on behalf of the undersigned Registrant; and (iii) any other communication that is an offer in the offering made by the undersigned Registrant to the purchaser. C-5 Signatures Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-Effective Amendment No. 4 to this Registration Statement on Form N-2 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Denver, in the State of Colorado, on August 12, 2010. Keating Capital, Inc. By: /s/Timothy J. Keating Name Timothy J. Keating Title President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 4 to this Registration Statement on FormN-2 has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Timothy J. Keating Timothy J. Keating President and Chief Executive Officer and Director August 12, 2010 /s/ Ranjit P. Mankekar Ranjit P. Mankekar Chief Financial Officer and Treasurer and Director August 12, 2010 * J. Taylor Simonton Director August 12, 2010 * William F. Owens Director August 12, 2010 * Andrew S. Miller Director August 12, 2010 *Signed by Timothy J. Keating pursuant to a power of attorney signed by each individual and filed with this Registration Statement on April 20, 2010.
